     Case: 1:19-cv-01444 Document #: 51 Filed: 04/21/19 Page 1 of 2 PageID #:439




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IRON MAIDEN HOLDINGS LTD.,

       Plaintiff,                                         Case No.: 1:19-cv-1444

v.                                                        Judge Gary Feinerman

THE PARTNERSHIPS AND UNINCORPORATED                       Magistrate Judge Young B. Kim
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.

                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

 Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

 Complaint:

               NO.                                   DEFENDANT
                16                                      7hk6700
               338                                    nieziyan666
                15                                     5_yo3filw
               196                                     hcn-7aufu
               574                                     LoeEmak
               561                                      elepbaba
                32                                    All in store1


 DATED: April 21, 2019                               Respectfully submitted,

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt (Bar No. 6207971)
                                                     Keith Vogt, Ltd.
                                                     1033 South Blvd., Suite 200
                                                     Oak Park, Illinois 60302
                                                     Telephone: 708-203-4787
                                                     E-mail: keith@vogtip.com

                                                     ATTORNEY FOR PLAINTIFF
    Case: 1:19-cv-01444 Document #: 51 Filed: 04/21/19 Page 2 of 2 PageID #:440




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on April 21, 2019 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all
registered attorneys of record.

                                                   /s/ Keith A. Vogt
                                                   Keith A. Vogt




                                               2
